DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 17, 2021 and April 19, 2021 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to priority of provisional 61/981,202 filed October 15, 2013 is acknowledged. It is also acknowledged that the instant application is a 371 of PCT/US 2015/060561 filed October 15, 2014.
Status of Claims
Claim 1 is amended. Claims 3, 10-22, and 30-34 are cancelled. Claims 1, 2, 4-9, and 23-29 are under examination.
Response to Arguments
Applicant’s arguments, see page 6 first full paragraph, filed March 17, 2021, with respect to the rejection of claim 1 under Cheng Xu in view of Zhiyue Xu and Shanker and under Cheng Xu in view of Marya and Shankar have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  
The applicant persuasively argues amended claim 1 line 7 recites “a plurality of abrupt angles exist within the die”, whereas Cheng Xu teaches one abrupt angle (Fig. 1).
Double Patenting
The double patenting rejection over copending App No 15/531,026 will be maintained until it has been properly overcome.
The double patenting rejection over copending App No 15/531,115 (App ‘115) is withdrawn due to claim amendment in App ‘115 such that the claims are patentably distinct from those of the instant application. 
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made over Cheng Xu in view of either one of Raab or Pei, Zhiyue Xu, and Shanker and under Cheng Xu in view of either one of Raab or Pei, Marya, and Shankar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 “abrupt angles” renders the claim indefinite. It is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For 
Claims 2, 4-9, and 23-29 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng Xu (Cheng Xu et al. “Severe plastic deformation as a processing tool for developing superplastic metals.” Journal of Alloys and Compounds 378 (2004) 27-34. Citations as section:paragraph:page) in view of either one of Raab (RU 2181314 machine translation) or Pei (Pei et al. “Coupled Thermo-Mechanical Analysis of Severe Plastic Deformation for Producing Bulk Nanostructured Materials” Advanced Engineering Materials 2004, 6, No. 12, 933-936.), Zhiyue Xu (US 2013/0300066) and Shankar (US 2006/0278308).
Regarding claim 1, Cheng Xu teaches processing an Al-Mg-Sc cast alloy by ECAP (equal-channel angular pressing) (1:3 and 3.1: 1) where  the sample is in the shape of rods or bars (i.e. a stock material having a longitudinal axis) (3.1:4 and Fig. 1) and is pressed through a channel in a die (i.e. passing a stock material through a channel of a die in an equal-channel angular process) that has two parts with an angle of 90° between the two parts of the channel (i.e. exposing the stock material to deformation) (2:1 and Fig. 1) using repetitive pressing (i.e. wherein the stock material is passed through the channel of the die a plurality of times) while rotating the sample between each pass in order to activate different shearing systems by processing using route Bc in which the sample is rotated by 90°between passes (i.e. wherein the stock material is rotated about 90 degrees about the longitudinal axis between each pass) because this processing most expeditiously forms an array of reasonably equiaxed grains separated by grain boundaries having high angles of misorientation (2:2 and Fig. 1) to form an alloy with a grain size of about 0.2 um (200 nm) after ECAP (3.1:1).
Cheng Xu is silent to the ECAP die having a plurality of abrupt angles.
Raab teaches processing of metals by pressure to harden ([0001]) such as duralumin (i.e. an Al alloy) ([0015]) using a device with three intersecting channels where the receiving and output channels are parallel to each other and are connected by the intermediate channel with an angle phi between the channels (i.e. a plurality, two, of abrupt angles within the die) ([0010], [0017], Drawing).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of Chen Xu using a three channel die because it increases productivity and hardening efficiency, increases the utilization rate of metal, and reduces labor intensity in the processing of metal blanks (Raab [0009]) by providing two acts of shear in one deformation cycle where the distortion of the workpiece end sections is minimal, re-pressing without additional machining can be performed (Raab [0012]), and it effectively strengthens metal with minimal required efforts due to minimum friction surface (Raab [0013]). 
As an alternative to Raab, Pei teaches a method of forming nanostructured metals by ECAP (para. 1) of an Al-Mg alloy (para. 3, Table 1) using a two-turn die (i.e. a plurality, two, of abrupt angles within the die) (para. 9, 10, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of Cheng Xu using a two-turn die because it achieves large cumulative plastic strain in the workpiece in one pass because there is further plastic deformation at the second turn (para. 9) and for 0 corner angles a workpiece is produced with the highest and most uniform strain distribution (para. 10, 11).
Cheng Xu is silent to machining the stock into at least one part of a borehole tool.
Zhiyue Xu teaches forming a borehole component or tool with high strength and high ductility that controllably disintegrates by selective corrosion ([0001] and [0029]) using a nanostructured metal matrix comprising an Al alloy ([0031] and [0033]) with a grain size of less than about 200 nm ([0035]) that is produced by severe plastic deformation ([0043]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to use the material taught by Cheng Xu to form a disintegrating borehole component as taught by Zhiyue Xu because the material of Cheng Xu has increased tensile strength (Cheng Xu 1:1 and 3.1:1; the Hall-Petch shows increased strength with reduction in grain size and the processed Al-Mg-Sc alloy has decreased grain size such that strength increases) and high ductility (Cheng Xu 3.1: 2-3 and Figs. 2 and 3; i.e. high superplastic elongation), which are required by the material of Xu ([0001] and [0029]). Both Cheng Xu and Zhiyue Xu teach an Al alloy (Cheng Xu 3.1:1; Zhiyue Xu [0031] and [0033]) with a grain size of about 200 nm (0.2 um) (Cheng Xu 3.1:1; Zhiyue Xu [0035]) produced by a severe deformation process (i.e. ECAP) (Cheng Xu 1:3 and 2:All; Zhiyue Xu [0043]), which are features desired by the borehole tool of Zhiyue Xu.
Cheng Xu in view of Zhiyue Xu is silent to further processing the swarf generated from machining to form additional stock material.
Shankar teaches a method of consolidating chips produced from machining a body with a nanocrystalline microstructure to form a product ([0010], [0011], and [0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to form a product by consolidating chips produced from machining the body in the process of Cheng Xu in view of Zhiyue Xu because it is a controllable, low-cost method for synthesizing nanocrystalline solids that can be used to produce monolithic, composite, and consolidated products (Shankar [0013]).
Regarding claim 2, Cheng Xu in view of Zhiyue Xu teach an Al alloy (Cheng Xu 3.1:1; Zhiyue Xu [0031] and [0033]).
Regarding claim 4, Cheng Xu in view of Zhiyue Xu teaches forming a borehole component or tool with high strength and high ductility (Cheng Xu 1:1 and 3.1:1-3, and Figs. 1-3) that controllably disintegrates by selective corrosion (Zhiyue Xu [0001] and [0029]) of a nanostructured metal matrix comprising an Al alloy (Cheng Xu 3.1:1; Zhiyue Xu [0031] and [0033]) with a grain size of less than about 200 nm (Cheng Xu 3.1:1; Zhiyue Xu [0035]) that is produced by severe plastic deformation (Cheng Xu 1:3 and 2:All; Zhiyue Xu [0043]).
Regarding claim 8, Cheng Xu teaches ECAP samples in the shape of rods or bars are subsequently cold rolled to a final thickness of 2.2 mm (0.09 inches) (3.1:4 and Fig. 3). In order to cold roll to this final thickness the cross-sectional dimension prior to rolling is more than 2.2 mm (0.09 inches), which overlaps with the instantly claimed cross-sectional dimension of less than about 6 inches. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 23, Cheng Xu teaches that the Hall-Petch relationship specifies that yield stress (i.e. strength) of a material varies inversely with the square-root of grain size such that a significant reduction in grain size leads to increased strength (1:1) and that after ECAP of an Al-Mg-Sc alloy forms a fine grain size of about 0.2 um (200 nm) (3.1:1) (i.e. increasing strength of the alloy) and that an exceptionally small grain size can achieve superplasticity (1:1) where after ECAP an Al-Mg-Sc alloy has remarkably high superplastic elongation (i.e. increasing ductility; 3.1:2-3 and Figs. 2 and 3).
Regarding claim 24, Cheng Xu teaches processing the samples by ECAP using a route Bc process leads to an array of reasonably equiaxed grains (2:2). Equiaxed grains have approximately equal dimensions in all directions, which results in uniform properties of the alloy.
Regarding claim 25, Cheng Xu teaches that in the Al-Mg-Sc alloy a fine dispersion of Al3Sc precipitates restricts grain boundary migration and grain growth whereas in an Al-Mg solid solution alloy precipitates are absent and the grains grow rapidly above about 500 K (i.e. increasing thermal stability of the alloy) (3.1:1).
Regarding claim 26, Cheng Xu teaches processing the alloy in ECAP by route BC leads to an array of reasonably equiaxed grains separated by grain boundaries having high angles of misorientation (i.e. abetting strain hardening through dislocation strengthening) (2:2). 
Claims 5-7 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng Xu in view of either one of Raab or Pei, Zhiyue Xu, and Shankar as applied to claim 1 above, and further in view of Marya (US 2007/0181224).
Regarding claims 5 and 6, Cheng Xu in view of either one of Raab or Pei, Zhiyue Xu, and Shankar is silent to the part comprising a frac plug.
Marya teaches forming a temporary plug for use in downhole valves in fracturing zones (i.e. a frac plug; [0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy ([0011], [0013], [0055], [0056], and [0059]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Cheng Xu in view of Zhiyue Xu and Shankar to form the borehole component into a plug as taught by Marya because such plugs serve as temporary plugs to isolate fluids from different zones (Marya [0008]) and control displacement and flow through blocking of valves and degradation of the plug (Marya [0018], [0021], [0026], [0043], and [0102]). Further, Cheng Xu, Zhiyue Xu, and Marya teach a nanoscale Al alloy (Cheng Xu 3.1:1; Zhiyue Xu [0031] and [0033]; Marya [0011], [0013], [0055], [0056], and [0059]).
Regarding claim 7, Cheng Xu is silent to the aluminum alloy comprising Ga and In.
Marya teaches forming a temporary plug for use in downhole valves in fracturing zones ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy alloyed with Ga and In ([0011], [0013], [0055], [0056], and [0059]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Cheng Xu to use an aluminum alloy comprising Ga and In because Ga and In enhance the reactivity of the Al alloy (Marya [0013]) by forming severely embrittled alloys (Marya [0056]). This aids in the controlled degradation of the alloy (Zhiyue Xu [0001] and [0029]; Marya [0011], [0013], [0055], [0056], and [0059]).
Regarding claims 27-29, Marya teaches forming a temporary plug for use in downhole valves in fracturing zones ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy (i.e. the core is degradable) ([0011], [0013], [0055], [0056], and [0059]) and a surface coating of one or multiple layers of one of a less reactive composition, low-melting composition, brittle composition (i.e. a core and at least one degradable layer) ([0014] and [0061]-[0072]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to include a coating layer because a coating minimizes risks of handling, shipping, and the environmental reactivity of the plug (Marya [0061]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng Xu in view of either one of Raab or Pei, Zhiyue Xu, and Shankar as applied to claim 8 above, and further in view of Agrawal (US 2011/0132621).
Regarding claim 9, Cheng Xu in view of either one of Raab or Pei, Zhiyue Xu, and Shankar is silent to machining the aluminum alloy to a sphere with a diameter of less than about 6 inches.
Agrawal teaches forming a dissolvable tripping ball for use in a wellbore ([0009] and [0010]) has a 3 inch diameter ([0058]). A tripping ball reads on a sphere. A diameter of 3 inches falls within the range of that instantly claimed.
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to use the alloy and process of Cheng Xu in view of Zhiyue Xu and Shankar to form a tripping ball because it allows for controlled flow of fluid through the borehole by plugging openings then dissolving the ball at a desired rate to subsequently allow fluid to flow through (Agrawal [0027] and [0058]).
Claims 1, 2, 4-8, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng Xu (Cheng Xu et al. “Severe plastic deformation as a processing tool for developing superplastic metals.” Journal of Alloys and Compounds 378 (2004) 27-34. Citations as section:paragraph:page) in view of either one of Raab (RU 2181314 machine translation) or Pei (Pei et al. “Coupled Thermo-Mechanical Analysis of Severe Plastic Deformation for Producing Bulk Nanostructured Materials” Advanced Engineering Materials 2004, 6, No. 12, 933-936.), Marya (US 2007/0181224), and Shankar (US 2006/0278308).
Regarding claim 1, Cheng Xu teaches processing an Al-Mg-Sc cast alloy by ECAP (equal-channel angular pressing) (1:3 and 3.1: 1) where  the sample is in the shape of rods or bars (i.e. a stock material having a longitudinal axis) (3.1:4 and Fig. 1) and is pressed through a channel in a die (i.e. passing a stock material through a channel of a die in an equal-channel angular process) that has two parts with an angle of 90° between the two parts of the channel (i.e. exposing the stock material to deformation) (2:1 and Fig. 1) using repetitive pressing (i.e. wherein the stock material is passed through the channel of the die a plurality of times) while rotating the sample between each pass in order to activate different shearing systems by processing using route BC in which the sample is rotated by 90°between passes (i.e. wherein the stock material is rotated about 90 degrees about the longitudinal axis between each pass) because this processing most expeditiously forms an array of reasonably equiaxed grains separated by grain boundaries having high angles of misorientation (2:2 and Fig. 1) to form an alloy with a grain size of about 0.2 um (200 nm) after ECAP (3.1:1).
Cheng Xu is silent to the ECAP die having a plurality of abrupt angles.
Raab teaches processing of metals by pressure to harden ([0001]) such as duralumin (i.e. an Al alloy) ([0015]) using a device with three intersecting channels where the receiving and output channels are parallel to each other and are connected by the intermediate channel with an angle phi between the channels (i.e. a plurality, two, of abrupt angles within the die) ([0010], [0017], Drawing).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of Cheng Xu using a three channel die because it increases productivity and hardening efficiency, increases the utilization rate of metal, and reduces labor intensity in the processing of metal blanks (Raab [0009]) by providing two acts of shear in one deformation cycle where the distortion of the workpiece end sections is minimal, re-pressing without additional machining can be performed (Raab [0012]), and it effectively strengthens metal with minimal required efforts due to minimum friction surface (Raab [0013]). 
As an alternative to Raab, Pei teaches a method of forming nanostructured metals by ECAP (para. 1) of an Al-Mg alloy (para. 3, Table 1) using a two-turn die (i.e. a plurality, two, of abrupt angles within the die) (para. 9, 10, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of Cheng Xu using a two-turn die because it achieves large cumulative plastic strain in the workpiece in one pass because there is further plastic deformation at the second turn (para. 9) and for 0 corner angles a workpiece is produced with the highest and most uniform strain distribution (para. 10, 11).
Cheng Xu is silent to machining the stock into at least one part of a borehole tool.
Marya teaches forming a temporary plug for use in downhole valves of wellbore tubulars used in fracturing zones (i.e. a frac plug, which is at least one part of a borehole tool; [0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy ([0011], [0013], [0055], [0056], and [0059]) that has undergone solid solution strengthening and grain refinement ([0059]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to use the material of Cheng Xu to form the plug of Marya because both teach an Al alloy (Cheng Xu 3.1:1; Marya [0013] and [0056]) with nano-sized grains (Cheng Xu 3.1:1; Marya [0056]) processed by grain refinement (Cheng Xu 1:3, 2:All, and 3.1:1; Marya [0059]). Further, the plugs of Marya serve as temporary plugs to isolate fluids from different zones (Marya [0008]) and control displacement and flow through blocking of valves and degradation of the plug (Marya [0018], [0021], [0026], [0043], and [0102]).
Cheng Xu in view of either one of Raab or Pei and Marya is silent to further processing the swarf generated from machining to form additional stock material.
Shankar teaches a method of consolidating chips produced from machining a body with a nanocrystalline microstructure to form a product ([0010], [0011], and [0025]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to form a product by consolidating chips produced from machining the body in the process of Cheng Xu in view of Marya because it is a controllable, low-cost method for synthesizing nanocrystalline solids that can be used to produce monolithic, composite, and consolidated products (Shankar [0013]).
Regarding claim 2, Cheng Xu in view of Marya teach an Al alloy (Cheng Xu 3.1:1; Marya [0011], [0013], [0055], [0056], and [0059]).
Regarding claim 4, Cheng Xu in view of Marya teaches a degradable nanoscale Al alloy (Cheng Xu 3.1:1; Marya [0011], [0013], [0055], [0056], and [0059]) that has undergone solid solution strengthening and grain refinement (Cheng 1:3, 2:All, and 3.1:1; Marya [0059]). 
Regarding claims 5 and 6, Cheng Xu is silent to the part comprises a frac plug.
Marya teaches forming a temporary plug for use in downhole valves of wellbore tubulars used in fracturing zones (i.e. a frac plug) ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy (i.e. a degradable frac plug) ([0011], [0013], [0055], [0056], and [0059]) that has undergone solid solution strengthening and grain refinement ([0059]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Cheng Xu to form a temporary plug as taught by Marya because Cheng Xu satisfies all the requirements of the teachings in Marya of an Al alloy (Cheng Xu 3.1:1; Marya [0013] and [0056]) with nano-sized grains (Cheng Xu 3.1:1; Marya [0056]) processed by grain refinement (Cheng Xu 1:3, 2:All, and 3.1:1; Marya [0059]). Further, the plugs of Marya serve as temporary plugs to isolate fluids from different zones (Marya [0008]) and control displacement and flow through blocking of valves and degradation of the plug (Marya [0018], [0021], [0026], [0043], and [0102]). 
Regarding claim 7, Cheng Xu is silent to the aluminum alloy comprising Ga and In.
Marya teaches forming a temporary plug for use in downhole valves in fracturing zones ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy alloyed with Ga and In ([0011], [0013], [0055], [0056], and [0059]).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Lee  to use an aluminum alloy comprising Ga and In as taught by Marya because Ga and In enhance the reactivity of the Al alloy (Marya [0013]) by forming severely embrittled alloys (Marya [0056]). This aids in the controlled degradation of the alloy as desired by Marya ([0011], [0013], [0055], [0056], and [0059]).
Regarding claim 8, Cheng Xu teaches ECAP samples in the shape of rods or bars are subsequently cold rolled to a final thickness of 2.2 mm (0.09 inches) (3.1:4 and Fig. 3). In order to cold roll to this final thickness the cross-sectional dimension prior to rolling is more than 2.2 mm (0.09 inches), which overlaps with the instantly claimed less than about 6 inches. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 23, Cheng Xu teaches that the Hall-Petch relationship specifies that yield stress (i.e. strength) of a material varies inversely with the square-root of grain size such that a significant reduction in grain size leads to increased strength (1:1) and that after ECAP of an Al-Mg-Sc alloy forms a fine grain size of about 0.2 um (200 nm) (3.1:1) (i.e. increasing strength of the alloy) and that an exceptionally small grain size can achieve superplasticity (1:1) where after ECAP an Al-Mg-Sc alloy has remarkably high superplastic elongation (i.e. increasing ductility; 3.1:2-3 and Figs. 2 and 3).
Regarding claim 24, Cheng Xu teaches processing the samples by ECAP using a route BC process leads to an array of reasonably equiaxed grains (2:2). Equiaxed grains have approximately equal dimensions in all directions, which results in uniform properties of the alloy.
Regarding claim 25, Cheng Xu teaches that in the Al-Mg-Sc alloy a fine dispersion of Al3Sc precipitates restricts grain boundary migration and grain growth whereas in an Al-Mg solid solution alloy precipitates are absent and the grains grow rapidly above about 500 K (i.e. increasing thermal stability of the alloy) (3.1:1).
Regarding claim 26, Cheng Xu teaches processing the alloy in ECAP by route BC leads to an array of reasonably equiaxed grains separated by grain boundaries having high angles of misorientation (i.e. abetting strain hardening through dislocation strengthening) (2:2). 
Regarding claims 27-29, Marya teaches forming a temporary plug for use in downhole valves in fracturing zones ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]) comprising a degradable nanoscale Al alloy (i.e. the core is degradable) ([0011], [0013], [0055], [0056], and [0059]) and a surface coating of one or multiple layers of one of a less reactive composition, low-melting composition, brittle composition (i.e. a core and at least one degradable layer) ([0014] and [0061]-[0072]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to include a coating layer because a coating minimizes risks of handling, shipping, and the environmental reactivity of the plug (Marya [0061]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng Xu in view of either one of Raab or Pei, Marya, and Shankar as applied to claim 8 above, and further in view of Agrawal (US 2011/0132621).
Regarding claim 9, Marya teaches forming a temporary plug for use in downhole valves in fracturing zones ([0008], [0014], [0018], [0021], [0026], [0043], [0095], and [0102]), but is silent to the shape and size of the plug.
Agrawal teaches forming a dissolvable tripping ball for use in a wellbore ([0009] and [0010]) has a 3 inch diameter ([0058]). A tripping ball reads on a sphere. A diameter of 3 inches falls within the range of that instantly claimed.
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to use the alloy and process of Cheng Xu in view of Marya to form a tripping ball as taught by Agrawal because it allows for controlled flow of fluid through the borehole by plugging openings then dissolving the ball at a desired rate to subsequently allow fluid to flow through (Agrawal [0027] and [0058]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 24-27 of copending Application No. 15/531,026 (App ‘026) in view of Cheng Xu (Cheng Xu et al. “Severe plastic deformation as a processing tool for developing superplastic metals.” Journal of Alloys and Compounds 378 (2004) 27-34. Citations as section:paragraph:page) and either one of Raab (RU 2181314 machine translation) or Pei (Pei et al. “Coupled Thermo-Mechanical Analysis of Severe Plastic Deformation for Producing Bulk Nanostructured Materials” Advanced Engineering Materials 2004, 6, No. 12, 933-936.).
App ‘026 teaches ECAP of an aluminum alloy to form a degradable component, but is silent to the alloy having nano sized grains that are less than approximately 500 nm. 
Cheng Xu teaches an Al alloy with nano sized grains formed by ECAP (2:All and 3.1:1). 
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in App ‘026 to form an Al alloy with nano sized grains because strength is increased and elongation exhibits superplastic behavior (Cheng Xu 1:1, 3.1:1-3, and Figs. 2 and 3).
App ‘026 in view of Cheng Xu is silent to the ECAP die having a plurality of abrupt angles.
Raab teaches processing of metals by pressure to harden ([0001]) such as duralumin (i.e. an Al alloy) ([0015]) using a device with three intersecting channels where the receiving and output channels are parallel to each other and are connected by the intermediate channel with an angle phi between the channels (i.e. a plurality, two, of abrupt angles within the die) ([0010], [0017], Drawing).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of App ‘026in view of Cheng Xu using a three channel die because it increases productivity and hardening efficiency, increases the utilization rate of metal, and reduces labor intensity in the processing of metal blanks (Raab [0009]) by providing two acts of shear in one deformation cycle where the distortion of the workpiece end sections is minimal, re-pressing without additional machining can be performed (Raab [0012]), and it effectively strengthens metal with minimal required efforts due to minimum friction surface (Raab [0013]). 
As an alternative to Raab, Pei teaches a method of forming nanostructured metals by ECAP (para. 1) of an Al-Mg alloy (para. 3, Table 1) using a two-turn die (i.e. a plurality, two, of abrupt angles within the die) (para. 9, 10, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the ECAP process of App ‘026 in view of Cheng Xu using a two-turn die because it achieves large cumulative plastic strain in the workpiece in one pass because there is further plastic deformation at the second turn (para. 9) and for 0 corner angles a workpiece is produced with the highest and most uniform strain distribution (para. 10, 11).
This is a provisional nonstatutory double patenting rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735